                                           Case 4:18-cv-03358-HSG Document 285 Filed 09/14/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KEVIN BARRY FINE ART                               Case No. 18-cv-03358-HSG
                                           ASSOCIATES,
                                   8                                                          ORDER GRANTING MARRIOTT’S
                                                         Plaintiff,                           AND DESIGN FORCE’S MOTIONS TO
                                   9                                                          DISMISS
                                                  v.
                                  10                                                          Re: Dkt. Nos. 260, 267
                                           KEN GANGBAR STUDIO, INC.,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           On June 8, 2018, Plaintiff Kevin Barry Fine Art Associates (“KBFAA”) brought this suit

                                  14   against Defendant Ken Gangbar Studio Inc. (“KGSI”) for a declaratory judgment of non-

                                  15   infringement. See Dkt. No. 1 (“Compl.”).1 On August 7, 2018, KGSI submitted an answer and

                                  16   counterclaim against not only KBFAA but also its owner Kevin A. Barry, John Johnson, Richard

                                  17   McCormack, and Richard McCormack Design d/b/a Studio McCormack, asserting copyright

                                  18   infringement, as well as conspiracy to commit and substantive violations of the Racketeer

                                  19   Influence and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961–1968. See Dkt. No. 18.

                                  20   KGSI filed first amended counterclaims on January 24, 2020, listing an additional eleven

                                  21   counterclaim defendants. Dkt. Nos. 130, 133. On May 5, 2020, KGSI then filed a motion for

                                  22   leave to file second amended counterclaims, to include four additional counterclaim defendants

                                  23   (KBFAA of Nevada, Inc., Allison Barry, Marriott International Inc. (“Marriott”), and Design

                                  24   Force Corporation (“Design Force”)), and identify additional artwork that was allegedly infringed.

                                  25   Dkt. No. 218. The Court granted the motion and KGSI filed its second amended counterclaims.

                                  26
                                  27
                                       1
                                         Plaintiff also sought “costs of suit . . . including attorneys’ fees,” as well as “such other and
                                  28   further relief as the Court may deem just and proper.” Compl. at 5–6.
                                         Case 4:18-cv-03358-HSG Document 285 Filed 09/14/20 Page 2 of 10




                                   1   See Dkt. Nos. 240 (“SACC”), 244.

                                   2          Now pending before the Court are Marriott’s and Design Force’s motions to dismiss for

                                   3   lack of personal jurisdiction and improper venue, for which briefing is complete. See Dkt. No.

                                   4   260 (“MMot.”), 267 (“DMot.”), 272 (“MOpp.”), 275 (“DOpp.”), 276 (“MReply”), and 279

                                   5   (“DReply”). For the reasons detailed below, the Court GRANTS both Marriott’s and Design

                                   6   Force’s motions to dismiss for lack of personal jurisdiction.

                                   7     I.   BACKGROUND
                                   8          A.    KGSI’s Allegations
                                   9          KGSI alleges that “Kevin Barry, Allison Barry, their companies, and others have run their

                                  10   art brokerage though a pattern of criminal copyright infringement,” by “target[ing] desired

                                  11   artworks, mak[ing] counterfeit copies, and sell[ing] them, often en masse, to hotel chains,

                                  12   restaurants, resorts, and others.” SACC at 2. “Among the many artworks thus targeted have been
Northern District of California
 United States District Court




                                  13   the organic and emotionally-resonant wall sculptures of international commercial artist Ken

                                  14   Gangbar,” and KGSI “owns the copyrights to these works.” Id. Specific to Marriott and Design

                                  15   Force, the SACC makes the following allegations:

                                  16                  Commissioning Counterclaim defendants (1) Host Hotels and CHC
                                                      Bayview, (2) Grill Concepts, (3) Design Force, (4) Marriott
                                  17                  International, (5) Irvine, (6) Remington, (7) Union Bank, and (8) VSE
                                                      infringed one or more of the Copyrighted Works by doing at least the
                                  18                  following: selecting, commissioning, purchasing, and installing for
                                                      public display the infringing artworks found, respectively, at (1) the
                                  19                  Bayview Marriott in Newport Beach, California; (2) the Ritz Prime
                                                      Seafood restaurant in Newport Beach, California; (3) the Franklin
                                  20                  Marriott in Franklin, Tennessee; (4) the JW Marriott at the Mall of
                                                      America near Minneapolis, Minnesota; (5) the Villas at Playa Vista –
                                  21                  Sausalito apartments in Playa Vista, California; (6) the Crowne Plaza
                                                      Annapolis hotel in Annapolis, Maryland; (7) a Union Bank branch in
                                  22                  Tempe, Arizona; (8) the Westin Nanea Ocean Villas Resort on Maui
                                                      in Hawaii, and, in the case of the artist’s rendering of Swish described
                                  23                  above, on a webpage marketing the resort; and (9) the Westin
                                                      Chattanooga hotel in Chattanooga, Tennessee.
                                  24
                                                      The infringing artwork placed and publicly displayed at the JW
                                  25                  Marriott at the Mall of America near Minneapolis was selected for
                                                      placement there by Design Force, which was hired, and paid $200,000
                                  26                  or more, to perform interior design services, including selection of
                                                      hotel artwork, and further including, in particular, Design Force’s
                                  27                  selection of the infringing work purchased by the hotel and displayed,
                                                      through today, in the hotel’s public reception area. Design Force was
                                  28                  directly assisted and abetted by Marriott International in its selection
                                                                                         2
                                         Case 4:18-cv-03358-HSG Document 285 Filed 09/14/20 Page 3 of 10



                                                        of the infringing artwork for placement at the hotel. A senior interior
                                   1                    design manager at Marriott International specifically recommended
                                                        that Design Force use KBFAA to purchase an artwork substantially
                                   2                    similar to KGSI works for display at the hotel[.]
                                   3                    As yet another example, Design Force and Marriott International
                                                        vicariously infringed KGSI’s copyrights. Each had the right and the
                                   4                    ability to supervise and control the selection of artwork to be
                                                        purchased and placed in at least the JW Marriott at the Mall of
                                   5                    America, if not other venues. They selected an infringing copy of Mr.
                                                        Gangbar’s work for placement there. And each financially benefitted
                                   6                    from its selection rights and duties. Design Force was paid hundreds
                                                        of thousands of dollars for selecting artworks for the hotel, including
                                   7                    the infringing work. Marriott International was paid by the hotel’s
                                                        owners to manage the hotel, including, on information and belief,
                                   8                    assisting with the selection and approval of artwork placed in it, and
                                                        including ensuring that artwork selected for the hotel met JW
                                   9                    Marriott’s brand standards. In performing these paid services, a senior
                                                        interior design manager at Marriott International specifically guided
                                  10                    Design Force to KBFAA and to a disk artwork substantially similar
                                                        to KGSIs’.
                                  11
                                       Id. at ¶¶ 45, 46, 70. KGSI also alleges that “[t]he Court has personal jurisdiction over each
                                  12
Northern District of California




                                       counterclaim defendant because each of them either resides in California, committed the acts
 United States District Court




                                  13
                                       described here in California, or committed the acts described here purposefully in concert with
                                  14
                                       counterclaim defendants who live here and who have here committed the acts complained of in
                                  15
                                       these counterclaims.” Id. at ¶ 2.
                                  16
                                              B.    Evidence in Support of Motions to Dismiss
                                  17
                                                   i.    Marriott
                                  18
                                              Michael L. Martinez, Senior Vice President and Associate General Counsel for Dispute
                                  19
                                       Resolution at Marriott International, Inc., submitted a declaration in support of Marriott’s motion.
                                  20
                                       See Dkt. No. 260-1. Martinez explained that “Marriott is a Delaware corporation with its
                                  21
                                       headquarters located in Bethesda, Maryland.” Id. at ¶ 3. Martinez noted that “Marriott operates,
                                  22
                                       franchises or licenses approximately seven thousand four hundred twenty properties worldwide in
                                  23
                                       its portfolio of brands,” where “[a]pproximately five hundred of the properties . . . are located in
                                  24
                                       California.” Id. at ¶¶ 5–6. Specifically, Martinez explained that it owns only ten properties, and
                                  25
                                       none of those are located in California. Id. Additionally, while “thirty percent of Marriott’s
                                  26
                                       worldwide portfolio of properties are managed by Marriott,” “[t]he remaining seventy percent . . .
                                  27
                                       are franchised or licensed by Marriott but owned and managed by other persons or entities.” Id. at
                                  28
                                                                                          3
                                         Case 4:18-cv-03358-HSG Document 285 Filed 09/14/20 Page 4 of 10




                                   1   ¶ 5.

                                   2              ii.   Design Force
                                   3          Bruce G. Davine, Chairman of the Board of Directors of Design Force, submitted a

                                   4   declaration in support of Design Force’s motion. See Dkt. No. 267-1. Davine explained that

                                   5   “Design Force is a Colorado corporation with its headquarters and principal place of business and

                                   6   agent all located in Denver, Colorado.” Id. at ¶ 2. The interior design company “has been

                                   7   engaged to design approximately three hundred fifty to five hundred projects,” including

                                   8   “approximately thirty five to fifty projects for which the property was located in California.” Id. at

                                   9   ¶¶ 3–4. As relevant to this case, Davine explained that Design Force was hired by a Minnesota-

                                  10   based contractor to provide interior design services for the JW Marriott MN. Id. at ¶ 5. After

                                  11   Marriott International, Inc. rejected Design Force’s initial art source proposals, Davine noted that

                                  12   Marriot’s design team suggested KBFAA based on their recent work on a “Marriott property in
Northern District of California
 United States District Court




                                  13   Tennessee.” Id. at ¶ 6.

                                  14    II.   LEGAL STANDARD
                                  15          “When a defendant moves to dismiss for lack of personal jurisdiction, the plaintiff bears

                                  16   the burden of demonstrating that the court has jurisdiction over the defendant.” Pebble Beach Co.

                                  17   v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). Although the court “may not assume the truth of

                                  18   allegations in a pleading which are contradicted by affidavit,” CollegeSource, Inc. v.

                                  19   AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011) (internal quotation marks omitted), the

                                  20   court must resolve conflicts between the facts contained in the parties’ affidavits in plaintiff’s

                                  21   favor. See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). When

                                  22   the court does not conduct an evidentiary hearing, the plaintiff need only make a prima facie

                                  23   showing of facts supporting personal jurisdiction to avoid dismissal. See Myers v. Bennett Law

                                  24   Offices, 238 F.3d 1068, 1071 (9th Cir. 2001).

                                  25          Due process limits a court’s power to “render a valid personal judgment against a

                                  26   nonresident defendant.” See World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291

                                  27   (1980). Where a state authorizes “jurisdiction on any basis not inconsistent with the Constitution

                                  28   of this state or of the United States,” as does California, see Cal. Civ. Proc. Code § 410.10, federal
                                                                                          4
                                         Case 4:18-cv-03358-HSG Document 285 Filed 09/14/20 Page 5 of 10




                                   1   courts must determine whether the exercise of jurisdiction over a defendant “comports with the

                                   2   limits imposed by federal due process.” Daimler AG v. Bauman, 571 U.S. 117, 126 (2014); see

                                   3   also Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011) (“California’s

                                   4   long-arm statute . . . is coextensive with federal due process requirements, so the jurisdictional

                                   5   analyses under state law and federal due process are the same.”). To comport with due process, a

                                   6   court may “exercise personal jurisdiction over an out-of-state defendant if the defendant has

                                   7   ‘certain minimum contacts with [the State] such that the maintenance of the suit does not offend

                                   8   traditional notions of fair play and substantial justice.’” Goodyear Dunlop Tires Operations, S.A.

                                   9   v. Brown, 564 U.S. 915, 924 (2011) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

                                  10   (1945)) (internal quotation marks omitted); see also Walden v. Fiore, 571 U.S. 277, 286 (2014)

                                  11   (“Due process requires that a defendant be haled into court in a forum State based on his own

                                  12   affiliation with the State, not based on the random, fortuitous, or attenuated contacts he makes by
Northern District of California
 United States District Court




                                  13   interacting with other persons affiliated with the State.”) (internal quotations omitted).

                                  14          A plaintiff may invoke either general or specific personal jurisdiction. Ranza v. Nike, Inc.,

                                  15   793 F.3d 1059, 1068 (9th Cir. 2015). “[G]eneral jurisdiction requires affiliations so continuous

                                  16   and systematic as to render the foreign corporation essentially at home in the forum State, i.e.,

                                  17   comparable to a domestic enterprise in that State.” Daimler, 571 U.S. at 133 n.11 (internal

                                  18   quotations, citations, and alterations omitted). To establish specific personal jurisdiction:

                                  19                  (1) The non-resident defendant must purposefully direct his activities
                                                      or consummate some transaction with the forum or resident thereof;
                                  20                  or perform some act by which he purposefully avails himself of the
                                                      privilege of conducting activities in the forum, thereby invoking the
                                  21                  benefits and protections of its laws;
                                                      (2) the claim must be one which arises out of or relates to the
                                  22                  defendant’s forum-related activities; and
                                                      (3) the exercise of jurisdiction must comport with fair play and
                                  23                  substantial justice, i.e. it must be reasonable.
                                  24   Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015) (quoting Schwarzenegger, 374 F.3d at 802).

                                  25   The plaintiff bears the burden of satisfying the first two prongs of the test. Schwarzenegger, 374

                                  26   F.3d at 802.

                                  27   III.   MARRIOTT’S MOTION TO DISMISS
                                  28          In considering a challenge to both personal jurisdiction and venue, a court generally
                                                                                          5
                                           Case 4:18-cv-03358-HSG Document 285 Filed 09/14/20 Page 6 of 10




                                   1   decides the issue of personal jurisdiction first. See Leroy v. Great W. United Corp., 443 U.S. 173,

                                   2   180 (1979) (“The question of personal jurisdiction, which goes to the court’s power to exercise

                                   3   control over the parties, is typically decided in advance of venue, which is primarily a matter of

                                   4   choosing a convenient forum.”). Marriott argues KGSI fails to establish sufficient contacts such

                                   5   that the exercise of general or specific jurisdiction is appropriate. MMot. at 6–17. The Court

                                   6   analyzes each issue in turn.

                                   7            A.    General Jurisdiction
                                   8            It is not clear whether KGSI argues that the Court has general jurisdiction over Marriott.

                                   9   Nonetheless, the Court finds that it does not. Martinez explains that Marriott is incorporated in

                                  10   Delaware and headquartered in Maryland. See Dkt. No. 260-1 at ¶ 3. Of the 7,420 properties in

                                  11   its portfolio of brands, Marriott owns only ten, none of which are located in California. Id. at ¶¶

                                  12   5–6. Additionally, although Martinez notes that five hundred portfolio properties are located in
Northern District of California
 United States District Court




                                  13   California, he also says that only “thirty percent of Marriott’s worldwide portfolio of properties

                                  14   are managed by Marriott” and “[t]he remaining seventy percent . . . are franchised or licensed by

                                  15   Marriott but owned and managed by other persons or entities.” Id. at ¶ 5. Based on this

                                  16   information, the Court cannot say that Marriott’s affiliations are so “continuous and systematic” as

                                  17   to render it “at home” in California. See Daimler, 571 U.S. at 139. Nor does Tsui-Ming Chen’s

                                  18   declaration noting that Marriott is or has been a party in eighty actions within the Northern District

                                  19   of California change this outcome. See Dkt. No. 272-1.2 There is no information provided about

                                  20   the role that Marriott has had in any of the litigation, the approximate dates of those cases, or

                                  21   whether the cases concern incidents that specifically occurred within California. The Court does

                                  22   not have general jurisdiction over Marriott.

                                  23            B.    Specific Jurisdiction
                                  24            A plaintiff can satisfy the minimum contacts prong by showing either that Marriott

                                  25   purposefully availed itself of the privilege of conducting activities in California or purposefully

                                  26   directed its activities towards California. See Schwarzenegger, 374 F.3d at 802. “A purposeful

                                  27

                                  28   2
                                           Ms. Chen is a paralegal at The Business Litigation Group, attorneys for KGSI.
                                                                                          6
                                         Case 4:18-cv-03358-HSG Document 285 Filed 09/14/20 Page 7 of 10




                                   1   availment analysis is most often used in suits sounding in contract,” while “[a] purposeful

                                   2   direction analysis, on the other hand, is most often used in suits sounding in tort.” Id. A copyright

                                   3   infringement action sounds in tort. Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064,

                                   4   1069 (9th Cir. 2017). Accordingly, the Court will use the purposeful direction analysis. To

                                   5   establish purposeful direction, KGSI must show that Marriott “(1) committed an intentional act,

                                   6   (2) expressly aimed at the forum state, (3) causing harm that the defendant knows is likely to be

                                   7   suffered in the forum state.” Id.

                                   8          KSGI argues that specific jurisdiction exists because Marriott directed its activities at

                                   9   California by referring interior designers to KBFAA to procure allegedly infringing art for

                                  10   Marriott’s various properties. MOpp. at 3–6. Additionally, KGSI argues that the SACC includes

                                  11   allegations that Marriott took the same actions at other Marriott-branded hotels, including the

                                  12   Bayview Marriott in Newport Beach, California. Id. at 2. The Court does not find either of these
Northern District of California
 United States District Court




                                  13   arguments persuasive.

                                  14          KGSI attempts to show purposeful direction by alleging that Marriott targeted California

                                  15   by recommending KBFAA to the interior designer selected to decorate the JW Marriott at the Mall

                                  16   of America near Minneapolis. See SACC at ¶¶ 45, 46, 70. Significantly, the Ninth Circuit has

                                  17   given recent guidance on how to analyze purposeful direction, and specifically the express aiming

                                  18   prong, in a copyright infringement action. See Axiom, 874 F.3d at 1069–71. In Axiom, the Ninth

                                  19   Circuit recognized that it had previously held “a defendant’s ‘alleged willful infringement of [a

                                  20   plaintiff’s] copyright, and its knowledge of both the existence of the copyright and the forum of

                                  21   the copyright holder,’ established ‘individualized targeting’” sufficient to satisfy the express

                                  22   aiming prong. Id. (quoting Washington Shoe Co. v. A-Z Sporting Goods Inc., 704 F.3d 668, 678–

                                  23   79 (9th Cir. 2012)). However, the Axiom court found that after Walden v. Fiore, 571 U.S. 277,

                                  24   289 (2014), the “individualized targeting” test was no longer sufficient. Id. Instead, a court “must

                                  25   look to the defendant’s ‘own contacts’ with the forum, not to the defendant’s knowledge of

                                  26   [another party’s] connections to a forum.” Id. (quoting Walden, 571 U.S. at 289). In Walden, the

                                  27   Supreme Court rejected plaintiffs’ argument that its “contacts with the defendant and forum

                                  28   [drove] the jurisdictional analysis.” Id. Instead, the Walden defendant’s “actions in Georgia did
                                                                                         7
                                         Case 4:18-cv-03358-HSG Document 285 Filed 09/14/20 Page 8 of 10




                                   1   not create sufficient contacts with Nevada [(the forum state at issue)] simply because he allegedly

                                   2   directed his conduct at plaintiffs whom he knew had Nevada connections.” Id.

                                   3          Walden and Axiom are dispositive here. Even assuming that KGSI properly alleged that

                                   4   Marriott knew the works infringed KGSI’s copyright, its allegations that Marriott contracted with

                                   5   KBFAA cannot alone establish purposeful direction. “Such reasoning improperly attributes a [co-

                                   6   defendant’s] forum connections to the defendant and makes those connections ‘decisive’ in the

                                   7   jurisdictional analysis.” Id.; see also Rush v. Savchuk, 444 U.S. 320, 332 (1980) (finding it

                                   8   “plainly unconstitutional” “to attribute [an insurer’s] contacts to [defendant] by considering the

                                   9   ‘defending parties’ together and aggregating their forum contacts in determining whether it had

                                  10   jurisdiction.”). KGSI points only to KBFAA’s California contacts, but it makes little sense to say

                                  11   that Marriott’s actions were expressly aimed at California, given that the alleged infringing

                                  12   artwork was selected for and later displayed at the JW Marriott hotel in Minnesota.
Northern District of California
 United States District Court




                                  13          Confusingly, KGSI argues that its allegations are broader than the Minnesota hotel and that

                                  14   its allegations against Marriott include “at least five [] hotels under Marriott-owned brands,”

                                  15   including the Bayview Marriott in Newport Beach, California. MOpp. at 1. However, the SACC

                                  16   does not include these allegations. Instead, paragraph 45 lists eight commissioning counterclaim

                                  17   defendants, and nine “respective[]” venues where the allegedly infringing artwork is displayed.

                                  18   See SACC at ¶ 45. The Bayview Marriott in Newport Beach, California is linked directly to Host

                                  19   Hotels and CHC Bayview, not Marriott International, Inc. Id. Additionally, in light of the

                                  20   complex management and ownership structure explained by Mr. Martinez, KGSI cannot simply

                                  21   rely on the Marriott name. Cf. Holland Am. Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450, 459

                                  22   (9th Cir. 2007) (“It is well established that, as a general rule, where a parent and a subsidiary are

                                  23   separate and distinct corporate entities, the presence of one . . . in a forum state may not be

                                  24   attributed to the other[.]”). This is especially so given that KGSI failed to directly allege

                                  25   Marriott’s alleged ownership or management of the property.

                                  26          Over the two-year history of this case, KGSI has amended its counterclaims twice in order

                                  27   to include additional parties, facts, and infringing artwork. Further, KGSI does not dispute any of

                                  28   the jurisdictional facts proffered by Marriott or request any jurisdictional discovery. Because the
                                                                                          8
                                           Case 4:18-cv-03358-HSG Document 285 Filed 09/14/20 Page 9 of 10




                                   1   SACC only points to Marriott’s property in Minnesota as displaying the alleged infringing art, and

                                   2   specifically identifies another corporation as the responsible party for the Bayview Marriott in

                                   3   Newport Beach, California, KGSI cannot in good faith amend the SACC to allege that Marriott

                                   4   was responsible for alleged infringement at the Bayview Hotel. See Chappel v. Laboratory Corp.

                                   5   of America, 232 F.3d 719, 725–26 (9th Cir. 2000) (“A district court acts within its discretion to

                                   6   deny leave to amend when amendment would be futile, when it would cause undue prejudice to

                                   7   the defendant, or when it is sought in bad faith.”); see also Sprewell v. Golden State Warriors, 266

                                   8   F.3d 979, 988–89 (9th Cir. 2001) (affirming district court’s dismissal of claims contradicted by

                                   9   documents attached to plaintiff’s complaint). And because KBFAA’s California contacts cannot

                                  10   provide the basis for personal jurisdiction over Marriott, the Court GRANTS Marriott’s motion to

                                  11   dismiss WITHOUT LEAVE TO AMEND.

                                  12   IV.      DESIGN FORCE’S MOTION TO DISMISS
Northern District of California
 United States District Court




                                  13            KGSI similarly asserts that specific jurisdiction exists over Design Force because Design

                                  14   Force purposefully availed itself of the privilege of conducting activities in California by working

                                  15   with KBFAA. DOpp. at 2–5.3 Additionally, by commissioning KBFAA to create and sell artwork

                                  16   that was then installed and displayed in Minnesota, KGSI argues that Design Force directed its

                                  17   activities at California. Id. As noted above, a purposeful direction analysis is appropriate for a

                                  18   copyright infringement action. See Axiom, 874 F.3d at 1069.

                                  19            KGSI fails to point to sufficient Design Force contacts in California. KGSI’s allegations

                                  20   against Design Force are limited to actions taken in Minnesota, where Design Force was hired to

                                  21   provide interior design services for a Marriott hotel. See SACC at ¶¶ 45, 46, 70. Again, KGSI

                                  22   attempts to make up for Design Force’s lack of direct California contacts by shifting the focus

                                  23   entirely to KBFAA’s contacts with the state. However, as explained above, this approach has

                                  24   been patently rejected by the Supreme Court. See Walden, 571 U.S. at 289.

                                  25            Additionally, KGSI’s attempt to distinguish Walden is unpersuasive. KGSI argues that the

                                  26   case concluded that “something about the tortious conduct must connect to the forum beyond just

                                  27

                                  28   3
                                           KGSI appropriately does not argue that general jurisdiction exists over Design Force.
                                                                                         9
                                        Case 4:18-cv-03358-HSG Document 285 Filed 09/14/20 Page 10 of 10




                                   1   the incidental effect on a plaintiff who resides there,” and that here, commissioning KBFAA

                                   2   provides that connection with California. KGSI misunderstands the case. The Supreme Court

                                   3   specifically explained that the purposeful direction analysis must focus on “the defendant’s

                                   4   contacts with the forum State itself, not the defendant’s contacts with persons who reside there.”

                                   5   Walden, 571 U.S. at 285. KGSI’s argument directly conflicts with that clear direction.

                                   6          As with Marriott, KGSI does not dispute any of the jurisdictional facts proffered by Design

                                   7   Force or request any jurisdictional discovery. Additionally, KGSI’s allegations make clear that

                                   8   Design Force’s only connection to this case is through its work on the JW Marriott in Minnesota.

                                   9   Because the “pleading could not possibly be cured by the allegation of other facts,” given that

                                  10   Design Force’s work on that hotel is insufficient to show California contacts, the Court GRANTS

                                  11   Design Force’s motion to dismiss WITHOUT LEAVE TO AMEND. See Lopez v. Smith, 203

                                  12   F.3d 1122, 1127 (9th Cir. 2000).
Northern District of California
 United States District Court




                                  13    V.    CONCLUSION
                                  14          For the reasons noted above, the Court GRANTS Marriott’s and Design Force’s motions

                                  15   to dismiss for lack of personal jurisdiction WITHOUT LEAVE TO AMEND. This dismissal is

                                  16   without prejudice to KGSI’s ability to pursue its claims in any other district where personal

                                  17   jurisdiction lies. The Court DIRECTS the clerk to terminate both parties from this action.

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: 9/14/2020

                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        10
